DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.
Status
1.	Claims 1-24 as filed on 30 March 2018 were examined and rejected in an Office action mailed on 19 December 2019.  Applicant responded (“Response”) on 18 May 2020, cancelling claims 11-12 and 15-16 and adding claim 25.  Claims 1-10, 13-14, and 17-25 were examined and rejected in an Office mailed on 18 August 20.  Applicant filed an RCE on 17 February 2021.  
Claims 1-10, 13-14, and 17-25 are examined herein.

Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

The independent claims are 1, 5, 20 and 25.
Claim 1 is drawn to a method for restoring function to a non-functional gene product by introducing a guide RNA/Cas endonuclease complex across a cell wall into a plant cell.
Claim 1 requires a disrupted endogenous gene and results in a non-disrupted gene and a functional gene product.

Claim 5 requires an endogenous disrupted selectable marker gene, restoring the function of the marker protein gene and then selecting on the basis of the marker protein.  
Claim 25 is drawn to a method of restoring function to a non-functional gene product by introducing across a plant cell wall a guide RNA/Cas endonuclease complex.
Claim 25 requires a disrupted endogenous gene and results in a non-disrupted gene and a functional gene product.
Claims 1, 5 and 25 start with a disrupted gene and then provide a change to the gene which results in a functional gene product.  None of claims 1, 5 and 25 allow the use of a polynucleotide modification template.
The specification explicitly defines a non-functional gene product as including “polypeptides that have lost their function (absent function) or have a reduced function when compared to the gene product of the corresponding undisrupted gene.”  Spec. pp. 25-26.  The specification defines a disrupted gene as “a gene that has been modified (disrupted) such that its gene product loses its function (referred to as a non-functional gene product) or has a reduced function when compared to the product of the corresponding gene that does not have the disruption (also referred to as the undisrupted gene).”  Spec., p. 25.

Applicant’s specification, in general, is very clear that the intended invention uses a Cas endonuclease synthesized as a protein outside the cell.  That is, until pages 39-40 where the specification incorporates by reference a previous patent publication by the inventors and others, US 2015/0082478 A1 (‘478 Publication).  
The application represented by the ‘478 Publication is believed to be under common ownership as the instant application.  Therefore the examiner believes that under 35 USC 102(b)(2)(C) it is not prior art against the instant application.
Paragraph 0016 of ‘478 Publication states 


This is similar to the claim language used in the instant application (see also para. 0032 of the ‘478 Publication), but there is no explicit mention in the ‘478 Publication that an in vitro synthesized Cas endonuclease is used.  This suggests that using a vector encoding a Cas endonuclease and/or a guide RNA (or separate vectors) satisfies the limitation of “introducing a guide RNA/Cas endonuclease” across the cell wall in claims 1 and 25 as well as the similar limitation in claim 5.  Only claim 20 explicitly requires formation of a ribonucleotide particle

Applicant added to the claims limitations excluding Arabidopsis cells.  Under MPEP § 2173.05(i), such amendments do not constitute new matter therefore no new matter rejection was made because the claims now exclude Arabidopsis cells.  See, however, Santarus v. Par Pharm, Inc., which states that "[n]egative claim limitations are adequately supported when the specification describes a reason to exclude the relevant limitation. Such written description support need not rise to the level of disclaimer.  Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1351, 104 U.S.P.Q.2d 1641, 1647 (Fed. Cir. 2012).

Withdrawal of Objections and Rejections
3.	The rejection of claims 1-4, 13-14, 17-19 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments to the claims.
4.	The rejections of claim 3 and claim 10 under 35 U.S.C. 112(d) is withdrawn in view of Applicant’s arguments and/or claim amendments.

Claim Objections
4.	Claims 1 and 8 are objected to because of the following informalities.

Claim 8 is objected to because, after its amendment, the limitations directed at the gene encoding a selectable marker gene are grouped by indentation with the first target site but now the claim requires that the selectable marker gene is associated with the second target site.
Claim 8 is also objected to because it recites “capable of encoding” in line 13.  If the “selectable marker gene” is “non-disrupted,” then it ‘encodes’ the “functional selectable marker protein.”
Appropriate amendments are requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claim 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "disrupted selectable marker gene" in line 10-11 where that subsection of claim 5 deals with the first target site.  There is insufficient antecedent basis for the limitation "disrupted selectable marker gene" in the claim because, after amendment, the disrupted selectable marker gene is required to be in the second target site.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-10, 13-14, and 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a new rejection.
Applicant filed amended claims that contain new matter.  
Claim 1 was amended to recite “across the cell wall” on 18 May 2020 (the prior response).  Claims 5, 20 and 25 were amended to recite “across the cell wall” on 17 February 2021.
The word “across” does not appear in the specification, abstract, or claims as originally filed, yet the limitation represents essential matter in determining the scope of the claims.  The word “wall” appears in four places in the specification, page 24, page 33 (twice) and page 72.  Although the specification teaches that the wall may act as a barrier to some techniques, e.g. transfection or electroporation (p. 33), Applicant’s specification teaches techniques that will work, e.g. microinjection (p. 24).  There is no evidence that Applicant envisioned delivering an RNP across a cell wall as a key feature of Applicant’s invention.
In a 1997 case, the Federal Circuit held that, for the purpose of defining an invention, it was the disclosure of the application that matters and that that the invention must described in the specification. The court held that:
It is the disclosures of the applications that count.  Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed.  It extends only to that which 

Lockwood v. American Airlines Inc., 107 F3d 1565, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
Thus, the claims as amended comprise NEW MATTER.  In response to this rejection, Applicant is required to point to support for the claims or to cancel the new matter.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 is rejected because it adds a polynucleotide modification template – however claim 5, from which it depends, requires that no template is used.  Line 12 of claim 5 recites the limitation “without the use of a polynucleotide modification template.”  Claim 8 requires “introducing a polynucleotide modification template” in lines 1-2.  
Dependent claims are included in this rejection.  Claim 10 is included in this rejection because Applicant’s definition of "polynucleotide modification template" (Spec., p. 37) is a genus that includes  Applicant’s definition of “donor DNA” (id., pp. 41-42).
Applicant’s Argument & Response
Applicant points to the claim amendments and argues that claim 5 now focuses on the second target site.
In response, claim 5 requires that no polynucleotide modification template be used to practice the method claimed by claim 5.  Claim 8, however, adds a polynucleotide modification template.
To put it another way, claim 5 reads on the genus of methods that modify a target gene without using a polynucleotide modification template.  Claim 8 does not fall within that genus and therefore it fails to further limit its base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 13-14 and 24-25 rejected under 35 U.S.C. 1032 as being obvious over D'Halluin & Ruiter (2013) Int J Dev Biol 57:621-27 (“DaH”) in view of Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 ("KeA") and Wymer et al. (2001) 212:693-95.
Claim 1 is drawn to a method for restoring function to a non-functional gene product by introducing a guide RNA/Cas endonuclease complex across a cell wall into a plant cell.  Claim 1 requires a disrupted endogenous gene and results in a non-disrupted gene and a functional gene product.  A polynucleotide modification template is not used.  The claim also requires a double-stranded break, but that is a normal consequence of CRISPR methods.  E.g., Jiang et al., p. 2.
Claim 25 is drawn to a method of restoring function to a non-functional gene product by introducing across a plant cell wall a guide RNA/Cas endonuclease complex.  Claim 25 requires a disrupted endogenous gene and results in a non-disrupted gene and a functional gene product.
supra, the teachings of D'Halluin & Ruiter fall within the scope of the gene modification required by the claims.
Kanchiswamy et al. teaches forming RNPs with a guide RNA and purified Cas9 protein, e.g., "researchers have developed tools that exploit lipofection or electroporation to deliver recombinant Cas9 protein and in vitro transcribed guide RNA, or RGEN ribonucleoproteins (RNPs)."  Kanchiswamy et al., p. 490 (Fig. 1) & p. 489 (2nd col, only full paragraph).  Kanchiswamy et al. also teaches that "[i]n plant cells, direct delivery of RGEN RNPs can be achieved through ... particle bombardment." Id., p. 489 (2nd col, only full paragraph).  Kanchiswamy et al. teaches that the benefit is that it "[leaves] no trace of foreign genetic elements. Id.  
Microinjection in plant cells was routine, even if laborious, at the time of filing the instant application.  Wymer et al.  Wymer et al. teaches microinjection in maize cells.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to follow the teachings of D'Halluin & Ruiter and Kanchiswamy et al. to assemble a guide RNA and Cas9 endonuclease and then use microinjection to deliver the complex across a cell wall into a maize cell.  Therefore claims 1, 13 and 24-25 are obvious.
Kanchiswamy et al. teaches regeneration of plants (abstract) and thus claim 14 is obvious.


8.	Claims 2-4 are rejected under 35 U.S.C. 1032 as being obvious over D'Halluin & Ruiter (2013) Int J Dev Biol 57:621-27 (“DaH”) in view of Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 ("KeA") and Wymer et al. (2001) 212:693-95 in further view of Jiang et al. (2014) PLoS ONE 9 e99225
As seen above, claim 1 is obvious in view of D'Halluin & Ruiter, Kanchiswamy et al. and Wymer et al.  None of these references teach the details recited in claims 2-4.
Id., abstract.   Jiang et al. teaches that the joining was accomplished by NHEJ (e.g. p. 2) and thus claim 4 is obvious.
In Jiang et al.’s Figure 2S (attached to the prior Office action), GFP expression is accomplished by the deletion of an A during NHEJ that is the 4th nucleotide upstream from the PAM site and thus claims 2-3 are obvious.


9.	Claims 17-19 rejected under 35 U.S.C. 1032 as being obvious over D'Halluin & Ruiter (2013) Int J Dev Biol 57:621-27 (“DaH”) in view of Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 ("KeA") and Wymer et al. (2001) 212:693-95 in further view of Kim et al., WO 2014/065596 A1, published 1 May 2014.
As seen above, claim is obvious in view of D'Halluin & Ruiter, Kanchiswamy et al. and Wymer et al.  None of these references provide the details recited in claims 17-19.
Kim et al. teaches working with plant protoplasts and teaches in vitro production of Cas9 (p. 43) and a guide RNA (pp. 43-44) followed by transfection of a plant cell with the Cas9/sgRNA complex (p. 44).  
Claim 18 requires that the Cas endonuclease and guide RNA be added to the cell as RNA and protein but that is the technique taught by Kim et al. and thus claim 18 is obvious.
Claim 17 requires that the guide RNA and the Cas endonuclease be separately introduced but that is a simpler technique than the one taught by Kim et al.  Additionally, Kim et al. teaches adding them separately. Kim et al., p. 25.  Thus claim 17 is obvious.
Kim et al. also teaches that the Cas endonuclease be introduced into a cell via an encoding nucleic acid (abstract), and thus claim 19 is obvious.


10.	Claims 5-10 rejected under 35 U.S.C. 1032 as being obvious over D'Halluin & Ruiter (2013) Int J Dev Biol 57:621-27 (“DaH”) in view of Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 ("KeA") and Wymer et al. (2001) 212:693-95 in further view of Wang et al. (2013) Cell 153:910-18.

D’Halluin & Ruiter teaches the use of ZFNs to modify an endogenous gene to, e.g., provide herbicide resistance in tobacco.  D'Halluin & Ruiter, p. 622.  In view of Applicant’ definitions of ‘disrupted’ gene and ‘functional gene product’ discussed supra, the teachings of D'Halluin & Ruiter fall within the scope of the gene modification required by the claims.
Kanchiswamy et al. teaches forming RNPs with a guide RNA and purified Cas9 protein, e.g., "researchers have developed tools that exploit lipofection or electroporation to deliver recombinant Cas9 protein and in vitro transcribed guide RNA, or RGEN ribonucleoproteins (RNPs)."  Kanchiswamy et al., p. 490 (Fig. 1) & p. 489 (2nd col, only full paragraph).  Kanchiswamy et al. also teaches that "[i]n plant cells, direct delivery of RGEN RNPs can be achieved through ... particle bombardment." Id., p. 489 (2nd col, only full paragraph).  Kanchiswamy et al. teaches that the benefit is that it "[leaves] no trace of foreign genetic elements. Id.  Microinjection in plant cells was routine, even if laborious, at the time of filing the instant application.  Wymer et al.  Wymer et al. teaches microinjection in maize cells.
Wang et al. that multiple targets can be modified at the same time using CRISPR.  Wang et al., p. 912.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to follow the teachings of D'Halluin & Ruiter and Kanchiswamy et al. to assemble a guide RNA and Cas9 endonuclease directed at more than one sides and then use microinjection to deliver the complex across a cell wall into a maize cell.  Since the gene modification increases herbicide resistance, it would be obvious to select using the herbicide resistance provided by the functional gene product.  Therefore claim 5 is obvious.

Claims 8-10 are rejected under 35 USC 112(d) because claim 8 adds a polynucleotide modification template even though claim 5 does not allow a polynucleotide modification template.  However, in view of the above references, it would have been obvious to an ordinary artisan to use a polynucleotide modification template (e.g. D'Halluin & Ruiter, Figs. 1-2) and thus claims 8-10 are obvious.


11.	Claim 20 is rejected under 35 U.S.C. 1032 as being obvious over Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 ("KeA").
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is drawn to a method of delivering a guide RNA and a Cas endonuclease but first forming a ribonucleotide particle and then adding the ribonucleotide particle to a delivery matrix and then delivering the overall complex across a plant cell wall.  Claim 20 is merely the first step of a CRISPR protocol with an unspecified outcome.
Kanchiswamy et al. teaches forming RNPs with a guide RNA and purified Cas9 protein, e.g., "researchers have developed tools that exploit lipofection or electroporation to deliver recombinant Cas9 protein and in vitro transcribed guide RNA, or RGEN ribonucleoproteins (RNPs)."  Kanchiswamy et al., p. 490 (Fig. 1) & p. 489 (2nd col, only full paragraph).  Kanchiswamy et al. also teaches that "[i]n plant cells, direct delivery of RGEN RNPs can be achieved through ... particle bombardment." Id., p. 489 Id.  Figure 1 discloses binding the guide RNA to the target plant genome.  Kanchiswamy et al. teaches maize cells.  Id., p. 490.
Kanchiswamy et al. does not provide a working example. 
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to follow the teachings of Kanchiswamy et al. to assemble a guide RNA and Cas9 endonuclease and then use biolistics to deliver the complex across a cell wall into a plant cell.  Therefore claim 20 is obvious.


12.	Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being obvious over Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 ("KeA") in view of Kim et al. WO 2014/065596 A1, published 1 May 2014.
Claim 20 is obvious in view of Kanchiswamy et al., however, that reference does not teach a template DNA / donor DNA to donate an exogenous DNA sequence to the plant cell thereby changing the genome of the target cell.  However, that step is routine in the CRISPR art.  See, e.g., Kim et al., Fig. 19.  Therefore claims 21-22 are obvious.


13.	Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being obvious over Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 ("KeA") in view of Li et al. (2015) Human Gene Therapy 26(7):452-62.
Claim 20 is obvious in view of Kanchiswamy et al., however, that reference does not teach using microparticles and cationic lipids.  Li et al. supplies the missing limitation and teaches a variety of delivery particle to use with CRISPR such as nanocarriers (abstract) and cationic liposomes.  Therefore claim 23 is obvious.

Applicant’s Argument Regarding 35 USC 103 Rejection & Response
13.	Applicant traverses the rejections of record under 35 USC 103 in the prior Office action.  Response, pp. 9-14.  Applicant’s argument focuses on the Jiang et al. reference.  E.g. Response, p. 9, 1st non-quotation line; p. 10, line after first block th line from bottom; p. 12, line after 2nd block quote; and p. 13.  Applicant points out that the instant claims exclude Arabidopsis cells.  Id.  Applicant somewhat separately addresses claim 25 and that it now requires crop plant cells.  Id., p. 12, top.
In response, the current rejections of the claims focus on maize cells.  Therefore the argument(s) is/are moot.  The examiner also points out that in the prior rejection, Shan et al. taught CRISPR in rice cells.
Following Applicant’s initial discussion of Jiang et al. on page 9, Applicant focuses on the individual references other than Jiang et al. and argues that each reference fails to teach all the limitations of the rejected claims.  Response, pp. 9-14.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP § 2145 (IV).


Conclusion
14.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/RUSSELL T BOGGS/            Examiner, Art Unit 1663